Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT


1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/22 has been hereby entered.

2. Claims  1-13 are pending. 


Claims 1-13 read on a method of identifying a human monoclonal antibody that specifically binds to an allergen are under consideration in the instant application.



3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1-13  are rejected under 35 U.S.C. 103 as being unpatentable over Hoh et al ( J Allergy Clin Immunol, 2016,137,157-167),  DeKosky et al., ( Nature Medicine, 2015, v.21, pages 86-93) WO 201815150029  in view of Zhang et al.,( J of Immunol., 2017, 198, pages 3823-3834) and Mattoo et al. ( J Allergy Clin. Immunol. 2014, v134, pages 679-87) and newly cited  Shiokawa et al ( American J of Hematology, 1999, 62 pages 74-81).

Applicants arguments filed on 05/17/22 have been fully considered but have not been found convincing.

Applicant asserts that none of the prior art references teach the use of sequencing the cDNA to obtain sequence data of heavy chain transcripts from the single B cell to determine the isotype of  said B cell to select candidate cells from which antibody with high affinity will be expressed. All the sequencing of cDNA performed in the prior art references were used for the different purposes. 

As initial matter it is noted that the amended claims do not recite a method of producing an antibody with high affinity but rather a method of identifying a monoclonal antibodies that specifically binds to allergen.

Newly cited Shiokawa et al., teach a method of determining the isotype of B cell that produced an antibody to the antigen of interest  based on the analysis and sequences IgG heavy chain transcripts from a single B cell. Shiokawa et al., teach that based on analysis and sequences IgG heavy chain transcripts a pool of single B cells producing an antibody with different  binding affinity to the antigen of interest can be isolated from a patient.( see entire documents, Abstract and Discussion in particular).

Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to  obtain , sequence and analysis  IgG heavy chain variable regions from a single B cells to select a single B cell that expressed an antibody with appropriate  binding affinity to the antigen of interest in the method of generating a human monoclonal antibodies taught by prior art discussed below

 As  has been stated previously, Hoh et al., teach a method of generating a human monoclonal antibody that specifically binds to an allergen, comprising isolating a single B cell from a sample from a human subject known to have an allergy to antigen using FACS, generating cDNA from single B cell; , sequencing said cDNA to identify a heavy chain variable sequence and light chain variable sequence, expressing antibodies comprising VH  and VL and identifying antibodies comprising VH  and VL that specifically binds to the allergen ( see entire document,  Abstract, Material and Methods and pages 157,   158 in partucluar).


 DeKosky et al., teach a method of generating a human monoclonal antibody that specifically binds to disease-specific antigen, comprising isolating a single B cell from a sample from a human subject known to have disease using FACS, generating cDNA from single B cell; , sequencing said cDNA to identify a heavy chain variable sequence and light chain variable sequence, expressing antibodies comprising VH  and VL and identifying antibodies comprising VH  and VL that specifically binds to disease-specific antigen . DeKosky et al., teach that said B cells are CD19+ memory B cells   ( see entire document,  Abstract, Material and Methods and pages 87 and 88 and in partucluar).

WO’ 029 teach a method of generating a human monoclonal antibody that specifically binds to disease-specific antigen, comprising isolating a single B cell from a sample from a human subject known to have disease using FACS, generating cDNA from single B cell; , sequencing said cDNA to identify a heavy chain variable sequence and light chain variable sequence, expressing antibodies comprising VH  and VL and identifying antibodies comprising VH  and VL that specifically binds to disease-specific antigen. WO’ 029 that said B cells are CD19+ memory B cells   ( see entire document,  pages 17,24,  25, 45  and in partucluar).

It is noted that DeKosky et al., and WO’ 029 does not explicitly teach that monoclonal antibody binds allergen. However, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  Thus, it is clear that both the prior art and applicant use the same method to achieve the same results, i.e. identify monoclonal antibody that specifically binds to disease-specific antigen, comprising the same method steps: isolating a single B cells from a subject known to have a disease ( either viral infection or allergy); sequencing cDNA to identify VH and VL   and identifying antibodies comprising VH  and VL that specifically binds to disease-specific antigen.  Therefore it would be obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention that the same method of identifying human monoclonal antibody disclosed in the prior art can be used to identify a human monoclonal antibody that specifically binds to an allergen, wherein a single B cells is isolated from a subject known to have allergy to specific allergen.

Hoh et al.,  DeKosky et al., and WO’ 029 does not explicitly teach selecting a single B cell for expressing IgE or IgG4

Zhang et al teach  a method of selecting a single B cells expressing IgE that can be used for generating an antibody can be used to block allergic reactions by targeting the surface-bound IgE of the effector cells.( see entire document, Abstarct in particular).

Mattoo et al teach a method of isolating a single B cells that are selected for expression of cell surface IgG4. Mattoo et al., teach that said single cells can be used for cloning and expression of Ig VH  and  V L  comprising IgG4 constant region that can be used for treating IgG4-related disease. ( see entire document, Abstarct  and in particular).

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to combine method a method of generating a human monoclonal antibody that specifically binds to disease-specific antigen, comprising isolating a single B cell from a sample from a human subject known to have disease using FACS taught by Hoh et al.,  DeKosky et al., and WO’ 029  and  selecting B cells that express surface IgE or IgG4  with a reasonable expectation of success because the prior art suggests that said monoclonal antibody isolated from said cells can be useful for treating diseases.


Claims  11-13 are  included because it would be conventional and within the skill of the art to : (i) identify an optimum samples for isolating B cells    (ii)  determine source  of allergen.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
 
From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].

6. The claims 1-13  stand provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-28 of copending Application No. 17056384. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-28 of copending Application No. 17056384 recited a method of generating a human monoclonal antibody that specifically binds to allergen comprising the same method steps as instantly claimed.

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

7. No claim is allowed.

8. Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Michail Belyavskyi whose telephone number is 571/272-0840. The
examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM. A
message may be left on the examiner's voice mail service. If attempts to reach the examiner by
telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on 571/
272-3181
The fax number for the organization where this application or proceeding is assigned is 571/273-
8300
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644